DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato et alia (US Patent Number 7,275,732), hereinafter “Kato”.
Re claim 1, Kato discloses a proportional valve for controlling a gaseous medium, the proportional valve comprising a valve housing on which a nozzle body (32) is formed, wherein at least one through opening (12, 14) is formed in the nozzle body and a valve seat (62) is formed on the nozzle body, wherein a closing element (134, 136, 140) is arranged in the valve housing, and wherein the closing element opens up or blocks the at least one through opening, by moving away or toward the valve seat (see Figs. 4 and 5), characterized in that the closing element is 
Re claim 2, Kato discloses the proportional valve for controlling a gaseous medium as claimed in claim 1, characterized in that the valve seat is configured as a flat valve seat (see Figs. 4 and 5).
Re claim 3, Kato discloses the proportional valve for controlling a gaseous medium as claimed in claim 2, characterized in that an elastic sealing element (136, see col. 9, lines 33-36) which seals against the valve seat is arranged between the closing element and the valve seat (see Figs. 4 and 5).
Re claim 4, Kato discloses the proportional valve for controlling a gaseous medium as claimed in claim 1, characterized in that an inflow space (42) and an outflow space (46) which are interconnectable via the at least one through opening are formed in the valve housing.

Claims 1, 2, 4, 5, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mayer et alia (US Patent Number 4,300,595), hereinafter “Mayer”.
Re claim 1, Mayer discloses a proportional valve, the proportional valve comprising a valve housing on which a nozzle body (110) is formed, wherein at least one through opening (148) is formed in the nozzle body and a valve seat is formed on the nozzle body, wherein a closing element (120, 124) is arranged in the valve housing, and wherein the closing element opens up or blocks the at least one through opening (see Fig. 7 for a detailed view of the open position), by moving away or toward the valve seat, characterized in that the closing element is guided in an axial guide (portion of 110 around 180) in the nozzle body in a manner which allows the closing element to perform a stroke movement.

Re claim 2, Mayer discloses the proportional valve as claimed in claim 1, characterized in that the valve seat is configured as a flat valve seat (see Fig. 7).
Re claim 4, Mayer discloses the proportional valve as claimed in claim 1, characterized in that an inflow space (44) and an outflow space (40, 176) which are interconnectable via the at least one through opening are formed in the valve housing (note that Mayer discloses 44 as the inlet and 176 as the outlet throughout much of the disclosure, but also notes that flow can be in the opposite direction in col. 5, lines 57-63).
Re claim 5, Mayer discloses the proportional valve as claimed in claim 4, characterized in that the inflow space (when flow is coming in from 176) is divided by the closing element (160) into a first partial inflow space and a second partial inflow space (to the right and left of 160 as shown in Fig. 7), wherein the first partial inflow space and the second partial inflow space are interconnected via a bore (170a-c) formed in the closing element.  
Re claim 12, Mayer discloses the proportional valve as claimed in claim 4, characterized in that a second connecting element (120) is arranged in the outflow space, wherein the second connecting element is operatively connected to the closing element (see Fig. 7).
Re claim 13, Mayer discloses the proportional valve as claimed in claim 12, characterized in that a second spring (130) is arranged in the outflow space, wherein the second spring is supported on the second connecting element and on the valve housing (see Fig. 2).

Claims 1, 4, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zeuner (US Patent Number 3,765,644).
	Zeuner discloses a proportional valve, the proportional valve comprising a valve housing on which a nozzle body (22, 25) is formed, wherein at least one through opening (25b and/or 22c) is formed in the nozzle body and a valve seat (around orifice 25b, where 23c engages) is formed on the nozzle body, wherein a closing element (23) is arranged in the valve housing, and wherein the closing element opens up or blocks the at least one through opening (see Figs. 2, and 3), by moving away or toward the valve seat, characterized in that the closing element (23) is guided in an axial guide (interior of 22) in the nozzle body in a manner which allows the closing element to perform a stroke movement.
Re “for controlling a gaseous medium”, Zeuner discloses a broader fluid rather than gas specifically as the intended use for the valve.  However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Re claim 4, Zeuner discloses the proportional valve as claimed in claim 1, characterized in that an inflow space (14b) and an outflow space (14c) which are interconnectable via the at least one through opening are formed in the valve housing.
Re claim 6, Zeuner the proportional valve as claimed in claim 1, characterized in that a solenoid (40) is arranged between an internal pole (12, 12d) and an external pole (42) in the valve housing, wherein a solenoid armature (20) accommodated in the internal pole and the valve housing is configured to be moved by the solenoid so as to perform a stroke motion.

Claims 1, 4, 6, 7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishimiya (US Patent Number 4,313,590).
	Re claim 1, Nishiyama discloses a proportional valve, the proportional valve comprising a valve housing on which a nozzle body (including seat 16) is formed, wherein at least one through opening (the path that is open when ref. no. 30 lifts off the seat) is formed in the nozzle body and a valve seat (16) is formed on the nozzle body, wherein a closing element (30) is arranged in the valve housing, and wherein the closing element (18) opens up or blocks the at least one through opening, by moving away or toward the valve seat (Fig. 1 shows the closed position), characterized in that the closing element is guided in an axial guide (including ref. nos. 64 and 62 as well as the interior of seat 16) in the nozzle body in a manner which allows the closing element to perform a stroke movement.
Re “for controlling a gaseous medium”, Nishimiya discloses a broader fluid rather than gas specifically as the intended use for the valve.  However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Re claim 4, Nishimiya discloses the proportional valve as claimed in claim 1, characterized in that an inflow space and an outflow space (to or from passage 12 and to or from passage 14) which are interconnectable via the at least one through opening are formed in the valve housing.
Re claim 6, Nishimiya discloses the proportional valve as claimed in claim 1, characterized in that a solenoid (66) is arranged between an internal pole (44) and an external 
Re claim 7, Nishimiya discloses the proportional valve as claimed in claim 6, characterized in that the solenoid armature is fixedly connected in a solenoid armature space (21) to a first connecting element (60, 34), wherein the first connecting element is operatively connected to the closing element.
Re claim 10, Nishimiya discloses the proportional valve as claimed in claim 7, characterized in that a first through bore (partially filled by 64 and 62) is formed in the internal pole, wherein the first connecting element is accommodated and guided in the first through bore (see Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kato.
Kato discloses a fuel cell arrangement (see Fig. 1) comprising a fuel cell and a proportional valve as claimed in claim 1.  However, the disclosed valve controls the discharge of hydrogen from the fuel cell rather than controlling a supply of hydrogen to the fuel cell.  Such a valve would perform similarly in other parts of the system including controlling a supply .

Allowable Subject Matter
Claims 8, 9, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Keasel whose telephone number is (571) 272-4929.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart, Mary McManmon, and Craig Schneider can be reached on 571-272-4881, 571-272-6007, and 571-272-3607, respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/ERIC KEASEL/Primary Examiner, Art Unit 3753